October 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                          CHRISTINE E. REULE, Appellant

NO. 14-12-00849-CV                         V.

    M & T MORTGAGE, M & T BANK BAYVIEW LOAN SERVICING, LLC,
 BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW FINANCIAL LP AND
             HUGHS, WATTERS, ASKANASE, LLP, Appellees
                 ________________________________

       Today the Court heard appellee's motion to dismiss this attempted interlocutory
appeal. Having considered the motion and found it meritorious, we order the appeal
DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Christine E. Reule.


      We further order this decision certified below for observance.